DETAILED ACTION
In the preliminary amendment filed 4/7/2020, Applicant cancelled claims 1-21 and added new claims 22-39. Currently, claims 22-39 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) for at least the following reason:
Applicant filed two different specifications on 4/7/2020 – one specification is 18 pages long and appears to be a description of the claimed invention while the other specification is 25 pages long and is directed to an unrelated invention (entitled “Self Contained Monitor and System for Use”). It appears that the 25 page-long specification is from WO 2019/084156 and was filed in error. It has been assumed for purposes of examination that Applicant intended for the 18 page specification filed 4/7/20 be considered (and this is the version the Office will consider at this time). However, clarification is necessary and a substitute specification should be filed in order to make the record clear as to which specification should be examined for this application. 
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior 
Additionally, the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant' s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application for at least the following reason:
Two different sets of drawings were filed on 4/7/2020 – one set includes 14 drawing sheets and does not correspond to the subject matter of the present application; the other set of drawings includes 9 drawing sheets and appears to illustrate the claimed subject matter. It has been assumed for purposes of examination that Applicant intended for the drawings with 9 sheets to be examined in this application and that the drawings with 14 sheets were filed in error. However, Applicant needs to clarify which drawings are to be considered and if the 14-sheet group of drawings was filed in error, Applicant should specifically direct the Office to 
The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claim 27 is objected to because of the following informalities:  “the opposing edges” should be “the pair of opposing edges”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-24, 33 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the first portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
24 recites the limitation "the first portion and the second portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the entire backing perimeter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the tubing slot length" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites: a maximum tubing slot width…that is equal to or greater than 5 percent of the tubing slot length” in lines 2-3 but does not recite an upper limit to the range and thus is an open-ended range which creates ambiguity with respect to the metes and bounds of the claimed subject matter claimed and thus renders the scope of the claim indefinite. The claimed range is not supported in the original filed specification because a search of the specification discloses that "the tubing slot may, in one or more embodiments, have a maximum tubing slot width measured transverse to the tubing slot length that is equal to or greater than 5 percent, 10 percent, 15 percent or 20 percent of the tubing slot length” (specification page 9 lines 14-36) but there is no disclosure of the upper limit or maximum width measurement that would be possible. Therefore, claim 33 is ambiguous and is rejected under 35 U.S.C. 112 (b).
Claim 37 recites: a moisture vapor transmission rate of at least 300 g/m2/24 hours…" in line 2 but does not recite an upper limit to the range of moisture vapour transmission rate and thus is an open-ended range which creates ambiguity with respect to the metes and bounds of the claimed subject matter claimed and thus renders the scope of the claim indefinite. The claimed range is not supported in the original filed specification because a search of the 2/24 hrs/37 C/100-10% RH, more preferably at least 700 g/m2/24 hrs/37 C/100-10% RH, and most preferably at least 2000 g/m2/24 hrs/37 C/100- 10% RH” (specification page 13 lines 9-12), but there is no disclosure of an upper limit or maximum value that is possible. Therefore. claim 37 is ambiguous and is rejected under 35 U.S.C. 112 (b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heinecke et al (US 2016/0015570) (hereinafter “Heinecke ‘570”).
With respect to claim 22, Heinecke ‘570 discloses a medical dressing (100) comprising:
a backing layer (300) comprising a first major surface and a second major surface opposite the first major surface (upper/lower surfaces shown in fig 2), the backing layer (300) comprising a backing perimeter (inherent structural feature, perimeter is shown in fig 1);

a release layer removably secured to the adhesive (para [0060]);
a support material (400) secured to the backing layer (para [0021]), wherein the support material is less elastic than the backing layer (para [0050]), and wherein the support material comprises a support perimeter (inherent structural feature) spaced inwardly from the backing perimeter (as shown in fig 2) such that the backing layer (300) forms a border between the
support perimeter and the backing perimeter (overhang region of backing 300 that extends beyond the outer perimeter of layer 400 shown in fig 2); and
a tubing slot formed through the first and second major surfaces of the backing layer (slot shown in fig 1; identified in the annotated fig 1 below; the slot appears to pass through all the layers of the dressing and is interpreted as having such a configuration in order for the bandage to accommodate an inserted iv catheter as intended – see i.e. para [0020] which describes that the dressing is used to cover an iv catheter), wherein the tubing slot extends from a receiving end that interrupts the backing perimeter of the backing layer to a terminal end located within the backing layer (as shown in fig 1), the tubing slot comprising a pair of opposing edges extending from the receiving end to the terminal end of the tubing slot (parallel sides defining the slot in fig 1), and wherein the pair of opposing edges of the tubing slot interrupt the support perimeter of the support material (as shown in fig 1), and further wherein at least a portion of each opposing edge of the pair of opposing edges is coincident with a tubing slot edge of the support material (the slot appears to pass through all the layers of the dressing and is interpreted as having such a configuration in order for the bandage to 
ANNOTATED FIG 1 of Heinecke et al (US 2016/0015570)

    PNG
    media_image1.png
    433
    426
    media_image1.png
    Greyscale

With respect to claim 36, Heinecke ‘570 discloses the invention as claimed (see rejection of claim 22) and also discloses that the medical dressing further comprises support material adhesive on a surface of the support material that faces away from the backing layer (adhesive 200 covers the entire surface 120 which is the surface of the support material 400 that faces away from the backing layer 300 as shown in figure 2; see para [0022]). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 22-32, 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Plews et al (WO 95/20415) in view of Heinecke et al (US 6607799).
With respect to claim 22, Plews discloses a medical dressing (dressing 10) comprising:
a backing layer (body portion 30 comprising flexible sheet 90) comprising a first major surface and a second major surface opposite the first major surface (upper/lower surfaces shown in fig 2a), the backing layer comprising a backing perimeter (inherent physical characteristic of a flexible sheet of material; the perimeter of the layers forming the dressing are shown in fig 1);
an adhesive (70) on the second major surface of the backing layer (shown in fig 2a);
a release layer removably secured to the adhesive (release sheet 50 shown in fig 2a);
support material (support layer 60) secured to the backing layer (shown in fig 2a), wherein the support material is less elastic than the backing layer (pg 2 lines 29-30; pg 12 lines 10-13), wherein the support material comprises a support perimeter (inherent physical characteristic of a layer of material in a dressing; the perimeter of the layers forming the dressing are shown in fig 1); and
 a tubing slot formed through the first and second major surfaces of the backing layer (slot shown in fig 1), wherein the tubing slot extends from a receiving end that interrupts the backing perimeter of the backing layer to a terminal end located within the backing layer (as shown in fig 1), the tubing slot comprising a pair of opposing edges (parallel straight regions 120; fig 1) extending from the receiving end to the terminal end of the tubing slot (as shown in 
	Plews further discloses that a border is formed between the support perimeter and the backing perimeter (as shown in fig 2a the support layer 60 overlaps and extends beyond the perimeter edge of the sheet 90 thereby defining a border) but does not disclose that the support perimeter is spaced inwardly from the backing perimeter such that the backing layer forms a border between the support perimeter and the backing perimeter.
	Heinecke teaches an adhesive dressing 110 (fig 4) which includes a backing layer 112, an adhesive 114, a release liner removably secured to the adhesive (liner 116) and a support material secured to the backing layer (handle 118 secured to backing 112; col 9 lines 46-49) wherein the support material comprises a support perimeter (inherent physical characteristic; outermost peripheral edges of handle 118 shown in fig 4 and identified in the annotated figure below) and the backing layer comprises a backing perimeter (inherent physical characteristic; outer edges of the sheet of material forming the backing; one side of the perimeter is defined 
ANNOTATED FIG 4 of Heinecke et al (US 6607799)

    PNG
    media_image2.png
    438
    661
    media_image2.png
    Greyscale

With respect to claim 23, Plews in view of Heinecke discloses the invention substantially as claimed (see rejection of claim 22) and Plews further discloses that the receiving end of the tubing slot is located proximate a midpoint of the first portion of the backing perimeter (as shown in fig 1 one end of the slot is provided proximate a midpoint of one side of the perimeter of the dressing which, inherently, will correspond to a midpoint of the side of the backing perimeter located on that side of the dressing).
With respect to claim 24, Plews in view of Heinecke discloses the invention substantially as claimed (see rejection of claim 22) and Plews further discloses that the backing perimeter has first and second portions (i.e. one portion located above the slit and the other located below the slit shown in fig 1) the first portion and the second portion of the backing perimeter occupy the entire backing perimeter outside of the receiving end of the tubing slot (the first and 
With respect to claim 25, Plews in view of Heinecke discloses the invention substantially as claimed (see rejection of claim 22) and Plews further discloses that the tubing slot comprises a pair of opposing edges extending from the receiving end to the terminal end of the tubing slot (edges 120 shown in fig 1), and wherein the support material (60) comprises a pair of opposing support material slot edges (layer 60 is the top layer of the dressing as shown in fig 2a and thus is interpreted as including edges 120 defining the slot as shown in fig 1) coincident with at least a portion of the pair of opposing edges of the tubing slot (each layer stacked to form the dressing as shown in fig 2a is interpreted as having a slot defined by parallel edges that are identical to edges 120 in fig 1 wherein the edges of the slot in each layer are aligned in order to provide an opening that passes through the entire thickness of the dressing in order to provide a slot that is capable of fitting around a connector for a cannula or catheter as intended – see pg 9 lines 25-33).
With respect to claim 26, Plews in view of Heinecke discloses the invention substantially as claimed (see rejection of claim 22) and Plews further discloses that the tubing slot comprises a pair of opposing edges extending from the receiving end to the terminal end of the tubing slot (edges 120 shown in fig 1), and wherein the support material (60) comprises a pair of opposing support material slot edges (layer 60 is the top layer of the dressing as shown in fig 2a and thus is interpreted as including edges 120 defining the slot as shown in fig 1) coincident with all of the pair of opposing edges (each layer stacked to form the dressing as shown in fig 2a is interpreted as having a slot defined by parallel edges that are identical to edges 120 in fig 1 
With respect to claim 27, Plews in view of Heinecke discloses the invention substantially as claimed (see rejection of claim 26) and Plews further discloses that the support material (support layer 60) is coincident with all of the opposing edges of the tubing slot (each layer stacked to form the dressing as shown in fig 2a is interpreted as having a slot defined by parallel edges that are identical to edges 120 in fig 1 wherein the edges of the slot in each layer are aligned in order to provide an opening that passes through the entire thickness of the dressing in order to provide a slot that is capable of fitting around a connector for a cannula or catheter as intended – see pg 9 lines 25-33).
With respect to claim 28, Plews in view of Heinecke discloses the invention substantially as claimed (see rejection of claim 22) and Plews further discloses that the support material (support layer 60) completely surrounds the tubing slot (as shown in fig 1).
With respect to claim 29, Plews in view of Heinecke discloses the invention substantially as claimed (see rejection of claim 22) and Plews further discloses that the support material is attached to the first major surface or second major surface of the backing layer (pg 12 lines 14-16; see also fig 2a).
With respect to claim 30, Plews in view of Heinecke discloses the invention substantially as claimed (see rejection of claim 22) and Plews further discloses that the tubing slot comprises a second tubing slot, wherein the second tubing slot is formed through the first and second major surfaces of the backing layer (each layer stacked to form the dressing as shown in fig 2a is 
With respect to claim 31, Plews in view of Heinecke discloses the invention substantially as claimed (see rejection of claim 22) and Plews further discloses that the tubing slot comprises a slit formed through the backing layer (the aperture is in the form of an elongate slot and can be formed by punching out or cutting the shape from the dressing – see pg 9 lines 25-33 and pg 10 lines 5-10; cutting the slot is interpreted as providing a “slit”).
With respect to claim 32, Plews in view of Heinecke discloses the invention substantially as claimed (see rejection of claim 22) and Plews further discloses that the tubing slot comprises a plurality of perforations formed through the backing layer (page 10 lines 5-10).
With respect to claim 35, Plews in view of Heinecke discloses the invention substantially as claimed (see rejection of claim 22) but Plews does not disclose that the adhesive covers only 
With respect to claim 37, Plews in view of Heinecke discloses the invention substantially as claimed (see rejection of claim 22) and Plews further discloses that the backing layer is transparent and is impermeable to liquid and can transmit moisture vapor at a rate of at least 300 g/m’/24 hrs at 37° C./100-10% RH (pg 7 lines 1-12; pg 12 lines 21-25).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Plews et al (WO 95/20415) in view of Heinecke et al (US 6607799) and further in view of Heinecke et al (US 5738642) (hereinafter “Heinecke ‘642”).
With respect to claim 34, Plews in view of Heinecke discloses the invention substantially as claimed (see rejection of claim 22) but does not disclose that the support material comprises an inner perimeter defining a window within the support material, wherein the backing layer extends over the window.
.

Claims 33, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Plews et al (WO 95/20415) in view of Heinecke et al (US 6607799) and further in view of Heinecke et al (US 2016/0015570) (hereinafter “Heinecke ‘570”).
With respect to claim 33, Plews in view of Heinecke discloses the invention substantially as claimed (see rejection of claim 22) but does not disclose that the tubing slot comprises a maximum tubing slot width measured transverse to the tubing slot length that is equal to or greater than 5 percent of the tubing slot length.
Heinecke ‘570 teaches an analogous medical dressing which includes slits which allow for stretching and recovery (para [0006]) wherein each slit is at least 1mm but less than 5cm in length (para [0033]) and each slit has width measured transverse to the length (inherent that the width of a slit is transverse to the length) wherein the maximum width is 5mm (para [0034]) 
With respect to claim 38, Plews discloses a medical dressing (dressing 10) comprising:
a backing layer (body portion 30 comprising flexible sheet 90) comprising a first major surface and a second major surface opposite the first major surface (upper/lower surfaces shown in fig 2a), the backing layer comprising a backing perimeter (inherent physical characteristic of a flexible sheet of material; the perimeter of the layers forming the dressing are shown in fig 1);
an adhesive (70) on the second major surface of the backing layer (shown in fig 2a);
a support material (support layer 60) secured to the backing layer (shown in fig 2a), wherein the support material is less elastic than the backing layer (pg 2 lines 29-30; pg 12 lines 10-13), wherein the support material comprises a support perimeter (inherent physical characteristic of a layer of material in a dressing; the perimeter of the layers forming the dressing are shown in fig 1); and

ANNOTATED FIG 1 of Plews et al (WO 95/20415)

    PNG
    media_image3.png
    540
    1103
    media_image3.png
    Greyscale

	Plews does not, however, disclose that the support perimeter is spaced inwardly from the backing perimeter.
	Heinecke teaches an adhesive dressing 110 (fig 4) which includes a backing layer 112, an adhesive 114, a release liner removably secured to the adhesive (liner 116) and a support material secured to the backing layer (handle 118 secured to backing 112; col 9 lines 46-49) 
ANNOTATED FIG 4 of Heinecke et al (US 6607799)

    PNG
    media_image2.png
    438
    661
    media_image2.png
    Greyscale

Plews also discloses that the dressing is dimensioned such that each of the perimeter sides is between 3-20cm in length (pg 10 lines 15-20) – thus, the length B is between 3-20cm. Plews does not, however, disclose that the length B (which is 3-20cm) is equal to or less than 2 times length A.
	Heinecke ‘570 teaches an analogous medical dressing which includes slits which allow for stretching and recovery (para [0006]) wherein each slit is at least 1mm but less than 5cm in length (para [0033]). A slit having a length of 5cm as taught by Heinecke ‘570 provides a length A of 5cm -  2 times this length is equal to 10cm. A length B of 3cm, for example, which is within the range disclosed by Plews as discussed above, would be less than 2 times the length A of 5cm taught by Heinecke ’570 (i.e. 10cm). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the slit in the 
With respect to claim 39, Plews discloses a medical dressing (dressing 10) comprising:
a backing layer (body portion 30 comprising flexible sheet 90) comprising a first major surface and a second major surface opposite the first major surface (upper/lower surfaces shown in fig 2a), the backing layer comprising a backing perimeter (inherent physical characteristic of a flexible sheet of material; the perimeter of the layers forming the dressing are shown in fig 1);
an adhesive (70) on the second major surface of the backing layer (shown in fig 2a);
a release layer removably secured to the adhesive (release sheet 50 shown in fig 2a);
support material (support layer 60) secured to the backing layer (shown in fig 2a), wherein the support material is less elastic than the backing layer (pg 2 lines 29-30; pg 12 lines 10-13); and
 a tubing slot formed through the first and second major surfaces of the backing layer (slot shown in fig 1), wherein the tubing slot extends along a tubing slot length from a receiving end to a terminal end located within the backing layer (as shown in fig 1), wherein the receiving end interrupts a first portion of the backing perimeter of the backing layer (one end of the slit interrupts the perimeter along one side as shown in fig 1) wherein the first portion of the 
wherein the support material comprises a first support material edge that is coincident with a section of the first portion of the backing perimeter on one side of the receiving end of the tubing slot and a second support material edge that is coincident with another section of the first portion of the backing perimeter on an opposing side of the receiving end of the tubing slot such that the first and second support material edges are located on opposite sides of the receiving end of the tubing slot (as shown in fig 1, the top layer of material - which is support layer 60 as shown in fig 2a - extends to the side of the perimeter identified as the “first portion” in the annotated fig 1 such that the support layer coincides with the perimeter of the backing layer both above and below the tubing slot);
and wherein the backing perimeter comprises a second portion exclusive of the first portion (the backing layer 90 is interpreted as having 4 sides where one side is interpreted as being the first portion and another of the sides is interpreted as being the second portion).
ANNOTATED FIG 1 of Plews et al (WO 95/20415)

    PNG
    media_image3.png
    540
    1103
    media_image3.png
    Greyscale

Plews does not, however, disclose that the support material is spaced inwardly of the second portion of the backing perimeter such that the backing layer forms a border between the support material and the second portion of the backing perimeter outside of the first portion of the backing perimeter.
	Heinecke teaches an adhesive dressing 110 (fig 4) which includes a backing layer 112, an adhesive 114, a release liner removably secured to the adhesive (liner 116) and a support material secured to the backing layer (handle 118 secured to backing 112; col 9 lines 46-49) wherein the support material comprises a support perimeter (inherent physical characteristic; outermost peripheral edges of handle 118 shown in fig 4 and identified in the 2nd annotated figure 4 below) and the backing layer comprises a backing perimeter (inherent physical characteristic; outer edges of the sheet of material forming the backing; one side of the perimeter is defined by edge 113 shown in fig 4) having first and second portions (identified in the 2nd annotated figure 4); wherein the support is spaced inwardly from the second portion of the backing perimeter (as shown in fig 4 handle 118 overlaps backing 112 such that one nd annotated figure 4 below; the border formed between the support material and second portion of the backing perimeter is independent of and thus interpreted as being “outside” of the first portion of the backing perimeter). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the support of Plews to be sized so that the perimeter is spaced inwardly from the backing perimeter to form a border between the support perimeter and backing perimeter as taught in Heinecke in order to provide added structural stability and rigidity at the border region where the layers overlap and to provide attachment between the two layers only along the defined border region (rather than across the entire surface of the backing) for easier removal of the support layer from the backing after application to a user. Additionally, such a modification would have been obvious to one having ordinary skill in the art before the effective filing date of the invention because such a modification would have involved a mere change in the size of a component which is generally recognized as being within the level of ordinary skill in the art.  
2nd ANNOTATED FIG 4 of Heinecke et al (US 6607799)

    PNG
    media_image4.png
    438
    762
    media_image4.png
    Greyscale

Plews also discloses that the dressing is dimensioned such that each of the perimeter sides is between 3-20cm in length (pg 10 lines 15-20) – thus, the first portion of the backing perimeter has a length (i.e. length B in the annotated fig 1 above) that is between 3-20cm. Plews does not, however, disclose that the length B (which is 3-20cm) is equal to or less than 2 times the tubing slot length (referred to hereafter as “length A”).
	Heinecke ‘570 teaches an analogous medical dressing which includes slits which allow for stretching and recovery (para [0006]) wherein each slit is at least 1mm but less than 5cm in length (para [0033]). A slit having a length of 5cm as taught by Heinecke ‘570 provides a length A of 5cm -  2 times this length is equal to 10cm. A length B of 3cm, for example, which is within the range disclosed by Plews as discussed above, would be less than 2 times the length A of 5cm taught by Heinecke ’570 (i.e. 10cm). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the slit in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786